Cc ed rr ae ee

UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
AT DAYTON

IRON WORKERS DISTRICT COUNCIL | CASE NO. 3:18-CV-351
OF SOUTHERN OHIO & VICINITY
BENEFIT TRUST, ef ai., DISTRICT JUDGE WALTER H. RICE

Plaintiffs, MAGISTRATE JUDGE SHARON L.

OVINGTON

Vv.
MILLENNIUM STEEL, INC. ORDER

Defendant.

 

 

Pursuant to Plaintiffs’ Motion For An Award Of Attorneys’ Fees And To Cancel Hearing
As To Show Cause Order, the Court hereby ORDERS as follows:

1. The hearing scheduled by this Court in this matter for September 9, 2019 at
11:00am is hereby canceled and Michael K. Lauer shall not be required to appear
before the undersigned at such time and show cause why he should not be held in
civil contempt of court for failure to comply with this Court’s December 31, 2018
Order.

2. It is also Ordered that Plaintiffs be awarded and Defendant Millennium Steel, Inc.
be ordered to pay reasonable attorneys’ fees and costs associated with the Plaintiffs’
motion to show cause and attorneys’ fees and costs incurred by the Plaintiffs as a

result of Defendant and Mr. Lauer’s failure to comply with this Court’s Orders.
Plaintiffs’ shall submit to this Court its request for an award of attorneys’ fees and

costs.

IT IS SO ORDERED.

Dated:

TAANG 05 g(S(V9

Lawton >

Sharon-L-OvingtomL do CT er te Rue
United States Magistrate Judge
De Mock
